Title: To James Madison from Philip Mazzei, 5 February 1787
From: Mazzei, Philip
To: Madison, James


Carmo: e Stimmo: Amico,
Paris, 5 Febbraio, 1787
Questa, in proporzione al mio desiderio, brevissima epistola vi perverrà per mezzo del nostro Mr. John Banister, che il latte sburrato à guarito, come sentirete da lui, quasi istantaneamente, dopo d’avere per più di due anni fatto costantemente ai calci e ai pugni colla morte. Sarà un seguito della precedente dei 14. Agosto passato, nella quale parlai, come fo adesso, di due soli oggetti. Riguardo all’affare di Dohrman, vi prego di leggere le due incluse, e degnarvi di assistermi quanto è in vostro potere, facendo delle medesime quell’uso che giudicherete proprio. Non è necessario di consegnare quella diretta a Dohrman, se non lo credete ben fatto. Se il Col. Monroe non è costi, e crediate proprio di trasmettergli la mia lettera, vi prego di prender copia di quella parte che può esser’utile. Vi sarò molt’obbligato se vi degnate di farmene saper qualche cosa per la prima occasione. L’idea favorevole che il nostro amico Monroe mi à dimostrato d’avere di Dohrman, mi fa paura. Un suo sbaglio in quell’ affare mi metterebbe nella più trista situazione presso tutti i miei creditori. Io gli scrissi di farsi dare buone mallevadorie. Il fidarsi alla sue parole sarebbe un error grave. Le tante e sfacciate bugie che mi disse, mi danno ragion di sospettare, che il basso prezzo dei Certificati del Congresso l’induca a mutar paese anche senza liquidare i conti, mentre veda che nulla possa restarvi per lui. In oltre, pare a me che l’amico Monroe avrebbe dovuto farsi fare la cessione del suo credito col Congresso legalmente; poichè potrebbbe farla ad un’altro, e dargli il diritto d’anteriorità. In somma, caro Amico, mi raccomando a voi.
Quanto al mio futuro libro, se in conseguenza di quel che vi richiesi nella mia precedente, vi compiacerete di mandarmi qualche cosa per la prima occasione, mentre non l’abbiate già fatto, ovvero di aggiungere a quel che potreste avermi già spedito, potrebbe arrivare in tempo, imperocchè l’impressione non à potuto per anche principiarsi. Comincerà tra pochi giorni; e ogni volta che avrò un’occasione sicura, vi manderò i foglj di mano a mano stampati, senz’aspettare che l’impressione sia terminata. Procurerò di mandarvi anche il manoscritto originale, pregandovi di farne la comparazione, mentre vi paia che meriti la vostra attenzione, poichè la lingua francese non è la più felice per le traduzioni, oltre qualche cambiamento o omissione, a che obbliga i poveri scrittori la censura stabilita nei tempi della più crassa ignoranza, e che tuttavia la prudenza del Governo crede proprio di lasciar sussistere. (In questo momento, presente Mr. Banister, mi perviene la permissione di cominciar’a stampare, dopo d’aver perso molto tempo ed avuti molti incomodi, oltre quei che si son dati per facilitarmi la cosa il Duca de la Rochefaucauld, il nostro Marchese, quello di Condorcet, e il Censore medesimo. L’industria naturale a questo Nazione è sorprendente, poichè può sfondare a traverso agli ostacoli del folle rigore e delle stupide formalità.) Caro Amico, favoritemi presto le vostre nuove, conservate la vostra salute in mezzo alla faraggine delle occupazioni che vi somministra il vostro zelo per il ben della Patria, non disperate mai della Republica, ricordatevi qualche volta di me, e credetemi invariabilmente con tutto lo spirito. Vostro vero e Affezto. amico
Filippo Mazzei
 
Condensed Translation
This letter, which is a sequel to Mazzei’s letter of 14 August 1786, deals with the same topics. JM should prevail on Monroe to take legal action against Mr. Dohrman, so that the priority of Mazzei’s claim against Dohrman’s credit balance with Congress will be established. Mazzei’s book on the United States will be sent to JM, together with the original Italian manuscript, as soon as each folio comes off the press. The printing has been delayed because of some difficulties with censorship, which is still in effect for “prudence” under the French government. Owing to the help of influential friends, these formal obstacles have been overcome.
